                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank National Association, as Trustee, CIVIL ACTION NO:
successor in interest to Bank of America
National Association, as Trustee, successor
by merger to LaSalle Bank National
Association, as Trustee for Residential Asset
Mortgage Products, Inc., Mortgage Asset-
Backed Pass-Through Certificates, Series
2007-RS1

                Plaintiff                         COMPLAINT

                        vs.                       RE:
                                                  20 North Avenue, Sanford, ME 04073

Kristen L. Gauthier and Christopher Hill          Mortgage:
a/k/a Christopher L. Hill                         August 24, 2006
                                                  Book 14945, Page 372
                Defendants

Internal Revenue Service and
Maine Revenue Services

                Parties-In-Interest

       NOW COMES the Plaintiff, U.S. Bank National Association, as Trustee, successor in

interest to Bank of America National Association, as Trustee, successor by merger to LaSalle Bank

National Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

Backed Pass-Through Certificates, Series 2007-RS1, by and through its attorneys, Doonan, Graves &

Longoria, LLC, and hereby complains against the Defendants, Kristen L. Gauthier and Christopher

Hill a/k/a Christopher L. Hill, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)
   dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

   an appropriate pleading, may declare the rights and other legal relations of any interested

   party seeking such declaration, whether or not further relief is or could be sought under 28

   U.S.C. § 2201.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

   National Association, as Trustee, successor in interest to Bank of America National

   Association, as Trustee, successor by merger to LaSalle Bank National Association, as

   Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-

   Through Certificates, Series 2007-RS1, in which the Defendant, Kristen L. Gauthier, is the

   obligor and the total amount owed under the terms of the Note is One Hundred Thirty-

   Five Thousand Nine Hundred Fifty-Eight and 85/100 ($135,958.85) Dollars, plus attorney

   fees and costs associated with the instant action; thus, the amount in controversy exceeds the

   jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank National Association, as Trustee, successor in interest to Bank of America

   National Association, as Trustee, successor by merger to LaSalle Bank National Association,

   as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-

   Through Certificates, Series 2007-RS1 is a corporation with its principal place of business

   located at 425 Walnut St., Cincinnati, OH 45202.
5. The Defendant, Kristen L. Gauthier, is a resident of Sanford, County of York and State of

   Maine.

6. The Defendant, Christopher Hill a/k/a Christopher L. Hill, is a resident of Sanford, County

   of York and State of Maine.

7. The Party-in-Interest, Internal Revenue Service, is located at c/o Office of the U.S. Attorney

   General, 100 Middle Street, East Tower, 6th Floor, Portland, ME 04101

8. The Party-in-Interest, Maine Revenue Services, is located at c/o Attorney General, 111

   Sewell Street, 6th Floor, Augusta, ME 04333,

                                          FACTS

9. On August 24, 2006, by virtue of a Warranty Deed from Michael J. Roberts and Shannon L.

   Roberts, which is recorded in the York County Registry of Deeds in Book 14945, Page 370,

   the property situated at 20 North Avenue, County of York, and State of Maine, was

   conveyed to the Defendants, Kristen L. Gauthier and Christopher L. Hill, being more

   particularly described by the attached legal description. See Exhibit A (a true and correct

   copy of the legal description is attached hereto and incorporated herein).

10. On August 24, 2006, the Defendant, Kristen L. Gauthier, executed and delivered to

   Residential Mortgage Services, Inc. a certain Note in the amount of $112,000.00. See

   Exhibit B (a true and correct copy of the Note is attached hereto and incorporated herein).
11. To secure said Note, on August 24, 2006, the Defendants executed a Mortgage Deed in

   favor of Mortgage Electronic Registration Systems, Inc., as nominee for Residential

   Mortgage Services, Inc., securing the property located at 20 North Avenue, Sanford, ME

   04073 which Mortgage Deed is recorded in the York County Registry of Deeds in Book

   14945, Page 372. See Exhibit C (a true and correct copy of the Mortgage is attached hereto

   and incorporated herein).

12. The Mortgage was then assigned to U.S. Bank National Association, as Trustee, as successor

   in interest to Bank of America, National Association, as Trustee, successor by merger to

   LaSalle Bank National Association, as Trustee Ramp 2007-RS1 by virtue of an Assignment

   of Mortgage dated October 29, 2012 and recorded in the York County Registry of Deeds in

   Book 16450, Page 418. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

13. The Mortgage was further assigned to Residential Mortgage Services, Inc. by virtue of a

   Quitclaim Assignment dated December 1, 2015 and recorded in the York County Registry

   of Deeds in Book 17166, Page 84. See Exhibit E (a true and correct copy of the Quitclaim

   Assignment is attached hereto and incorporated herein).

14. On May 26, 2017, the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a

   Christopher L. Hill, executed a Home Affordable Modification Agreement which increased

   the principal amount of the Note to $126,982.40 (herein after referred to as the “Loan

   Modification”). See Exhibit F (a true and correct copy of the Loan Modification is attached

   hereto and incorporated herein)

15. On April 8, 2019, the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a

   Christopher L. Hill, were sent a Notice of Mortgagor's Right to Cure, as evidenced by the
   Certificate of Mailing (herein after referred to as the “Demand Letter”). See Exhibit G (a

   true and correct copy of the Demand Letter is attached hereto and incorporated herein).

16. The Demand Letter informed the Defendants, Kristen L. Gauthier and Christopher Hill

   a/k/a Christopher L. Hill, of the payment due date, the total amount necessary to cure the

   default, and the deadline by which the default must be cured, which was thirty-five (35) days

   from receipt of the Demand Letter. See Exhibit G.

17. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, failed

   to cure the default prior to the expiration of the Demand Letter.

18. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, is the present holder of the Note

   pursuant to endorsement by the previous holder (if applicable), payment of value and

   physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. §

   9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

19. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, is the lawful holder and owner of the

   Note and Mortgage.

20. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, hereby certifies that all steps mandated
   by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were strictly

   performed.

21. Internal Revenue Service is a Party-in-Interest pursuant to a Notice of Federal Tax Lien in

   the amount of $119,110.80, dated February 18, 2011, and recorded in the York County

   Registry of Deeds in Book 16056, Page 306 and is in second position behind Plaintiff's

   Mortgage.

22. Internal Revenue Service is a Party-in-Interest pursuant to a Notice of Federal Tax Lien in

   the amount of $9,272.00, dated May 16, 2013, and recorded in the York County Registry of

   Deeds in Book 16608, Page 759 and is in third position behind Plaintiff's Mortgage.

23. Internal Revenue Service is a Party-in-Interest pursuant to a Notice of Federal Tax Lien in

   the amount of $7,311.66, dated July 24, 2013, and recorded in the York County Registry of

   Deeds in Book 16665, Page 675 and is in fourth position behind Plaintiff's Mortgage.

24. Maine Revenue Services is a Party-in-Interest pursuant to a Notice of State Tax Lien in the

   amount of $4,860.75, dated August 18, 2013, and recorded in the York County Registry of

   Deeds in Book 16678, Page 700 and is in fifth position behind Plaintiff's Mortgage.

25. Maine Revenue Services is a Party-in-Interest pursuant to a Notice of State Tax Lien in the

   amount of $1,768.94, dated September 14, 2017, and recorded in the York County Registry

   of Deeds in Book 17564, Page 545 and is in sixth position behind Plaintiff's Mortgage.

26. The total debt owed under the Note and Mortgage as of June 30, 2019 is One Hundred

   Thirty-Five Thousand Nine Hundred Fifty-Eight and 85/100 ($135,958.85) Dollars, which

   includes:
                    Description                                 Amount
    Principal Balance                                                       $122,775.32
    Interest                                                                   $5,619.26
    Late Fees                                                                    $148.12
    Escrow Advance                                                             $4,899.15
    Recoverable Balance                                                        $1,167.00
    Attorney Fees                                                                $600.00
    Attorney Costs                                                               $750.00
    Grand Total                                                             $135,958.85


27. Upon information and belief, the Defendants, Kristen L. Gauthier and Christopher Hill

    a/k/a Christopher L. Hill, are presently in possession of the subject property originally

    secured by the Mortgage.

                             COUNT I – FORECLOSURE

28. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

    America National Association, as Trustee, successor by merger to LaSalle Bank National

    Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

    Backed Pass-Through Certificates, Series 2007-RS1, repeats and re-alleges paragraphs 1

    through 27 as if fully set forth herein.

29. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    20 North Avenue, Sanford, County of York, and State of Maine. See Exhibit A.

30. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

    America National Association, as Trustee, successor by merger to LaSalle Bank National

    Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

    Backed Pass-Through Certificates, Series 2007-RS1, is the holder of the Note referenced in
   Paragraph 10 pursuant to endorsement by the previous holder (if applicable) and physical

   possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

   Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

   Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, has the right to foreclosure upon the

   subject property.

31. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, is the current owner and investor of the

   aforesaid Mortgage and Note.

32. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, are

   presently in default on said Mortgage and Note, having failed to make the monthly payment

   due May 1, 2018, and all subsequent payments, and, therefore, have breached the condition

   of the aforesaid Mortgage and Note.

33. The total debt owed under the Note and Mortgage as of June 30, 2019 is One Hundred

   Thirty-Five Thousand Nine Hundred Fifty-Eight and 85/100 ($135,958.85) Dollars, which

   includes:
                    Description                                Amount
    Principal Balance                                                      $122,775.32
    Interest                                                                 $5,619.26
    Late Fees                                                                  $148.12
    Escrow Advance                                                           $4,899.15
    Recoverable Balance                                                      $1,167.00
    Attorney Fees                                                              $600.00
    Attorney Costs                                                             $750.00
    Grand Total                                                            $135,958.85


34. The record established through the York County Registry of Deeds indicates that there are

   no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

35. By virtue of the Defendants' breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

36. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, Kristen L.

   Gauthier and Christopher Hill a/k/a Christopher L. Hill, on April 8, 2019, evidenced by the

   Certificate of Mailing. See Exhibit G.

37. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, are not

   in the Military as evidenced by the attached Exhibit H.

                          COUNT II – BREACH OF NOTE

38. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, repeats and re-alleges paragraphs 1

   through 37 as if fully set forth herein.
39. On August 24, 2006, the Defendant, Kristen L. Gauthier, executed and delivered to

   Residential Mortgage Services, Inc. a certain Note in the amount of $112,000.00. See

   Exhibit B.

40. The Defendant, Kristen L. Gauthier, is in default for failure to properly tender the May 1,

   2018 payment and all subsequent payments. See Exhibit G.

41. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, is the proper holder of the Note and is

   entitled to enforce the terms and conditions of the Note due to its breach by the Defendant,

   Kristen L. Gauthier.

42. The Defendant, Kristen L. Gauthier, having failed to comply with the terms of the Note

   and Mortgage, is in breach of both the Note and the Mortgage.

43. The Defendant’s, Kristen L. Gauthier, breach is knowing, willful, and continuing.

44. The Defendant’s, Kristen L. Gauthier, breach has caused Plaintiff U.S. Bank National

   Association, as Trustee, successor in interest to Bank of America National Association, as

   Trustee, successor by merger to LaSalle Bank National Association, as Trustee for

   Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

   Certificates, Series 2007-RS1 to suffer actual damages, including, but not limited to money

   lent, interest, expectancy damages, as well as attorney's fees and costs.

45. The total debt owed under the Note and Mortgage as of June 30, 2019, if no payments are

   made, is One Hundred Thirty-Five Thousand Nine Hundred Fifty-Eight and 85/100

   ($135,958.85) Dollars, which includes:
                    Description                                Amount
    Principal Balance                                                      $122,775.32
    Interest                                                                 $5,619.26
    Late Fees                                                                   $148.12
    Escrow Advance                                                           $4,899.15
    Recoverable Balance                                                      $1,167.00
    Attorney Fees                                                               $600.00
    Attorney Costs                                                              $750.00
    Grand Total                                                            $135,958.85


46. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

47. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, repeats and re-alleges paragraphs 1

   through 46 as if fully set forth herein.

48. By executing, under seal, and delivering the Note, the Defendant, Kristen L. Gauthier,

   entered into a written contract with Residential Mortgage Services, Inc. who agreed to loan

   the amount of $112,000.00 to the Defendants. See Exhibit B.

49. As part of this contract and transaction, the Defendants, Kristen L. Gauthier and

   Christopher Hill a/k/a Christopher L. Hill, executed the Mortgage to secure the Note and

   the subject property. See Exhibit C.

50. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-
   Backed Pass-Through Certificates, Series 2007-RS1, is the proper holder of the Note and

   successor-in-interest to Residential Mortgage Services, Inc., and has performed its

   obligations under the Note and Mortgage.

51. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill,

   breached the terms of the Note and Mortgage by failing to properly tender the May 1, 2018

   payment and all subsequent payments. See Exhibit G.

52. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, is the proper holder of the Note, and is

   entitled to enforce the terms and conditions of the Note due to its breach by the Defendant,

   Kristen L. Gauthier.

53. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, having

   failed to comply with the terms of the Note and Mortgage, are in breach of contract.

54. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, are

   indebted to U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1 in the sum of One Hundred Thirty-Five

   Thousand Nine Hundred Fifty-Eight and 85/100 ($135,958.85) Dollars, for money lent by

   the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, to the Defendants.
55. Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill’s breach is

   knowing, willful, and continuing.

56. Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill’s breach has

   caused Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National

   Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

   Backed Pass-Through Certificates, Series 2007-RS1, to suffer actual damages, including, but

   not limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

57. The total debt owed under the Note and Mortgage as of June 30, 2019, if no payments are

   made, is One Hundred Thirty-Five Thousand Nine Hundred Fifty-Eight and 85/100

   ($135,958.85) Dollars, which includes:

                    Description                                Amount
    Principal Balance                                                      $122,775.32
    Interest                                                                 $5,619.26
    Late Fees                                                                  $148.12
    Escrow Advance                                                           $4,899.15
    Recoverable Balance                                                      $1,167.00
    Attorney Fees                                                              $600.00
    Attorney Costs                                                             $750.00
    Grand Total                                                            $135,958.85


58. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

59. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

   America National Association, as Trustee, successor by merger to LaSalle Bank National
    Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

    Backed Pass-Through Certificates, Series 2007-RS1, repeats and re-alleges paragraphs 1

    through 58 as if fully set forth herein.

60. Residential Mortgage Services, Inc., predecessor-in-interest to U.S. Bank National

    Association, as Trustee, successor in interest to Bank of America National Association, as

    Trustee, successor by merger to LaSalle Bank National Association, as Trustee for

    Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

    Certificates, Series 2007-RS1, loaned Defendant, Kristen L. Gauthier, $112,000.00. See

    Exhibit B.

61. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, are in

    default for failure to properly tender the May 1, 2018 payment and all subsequent payments.

    See Exhibit G.

62. As a result of the Defendants’ Kristen L. Gauthier and Christopher Hill a/k/a Christopher

    L. Hill’s failure to perform under the terms of their obligation, the Defendants, should be

    required to compensate the Plaintiff, U.S. Bank National Association, as Trustee, successor

    in interest to Bank of America National Association, as Trustee, successor by merger to

    LaSalle Bank National Association, as Trustee for Residential Asset Mortgage Products, Inc.,

    Mortgage Asset-Backed Pass-Through Certificates, Series 2007-RS1.

63. As such, the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to

    Bank of America National Association, as Trustee, successor by merger to LaSalle Bank

    National Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage

    Asset-Backed Pass-Through Certificates, Series 2007-RS1, is entitled to relief under the

    doctrine of quantum meruit.
                        COUNT V –UNJUST ENRICHMENT

64. The Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Bank of

    America National Association, as Trustee, successor by merger to LaSalle Bank National

    Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-

    Backed Pass-Through Certificates, Series 2007-RS1, repeats and re-alleges paragraphs 1

    through 63 as if fully set forth herein.

65. Residential Mortgage Services, Inc., predecessor-in-interest to U.S. Bank National

    Association, as Trustee, successor in interest to Bank of America National Association, as

    Trustee, successor by merger to LaSalle Bank National Association, as Trustee for

    Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

    Certificates, Series 2007-RS1, loaned the Defendant, Kristen L. Gauthier, $112,000.00. See

    Exhibit B.

66. The Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L. Hill, have

    failed to repay the loan obligation.

67. As a result, the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

    Hill, have been unjustly enriched to the detriment of the Plaintiff, U.S. Bank National

    Association, as Trustee, successor in interest to Bank of America National Association, as

    Trustee, successor by merger to LaSalle Bank National Association, as Trustee for

    Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

    Certificates, Series 2007-RS1 as successor-in-interest to Residential Mortgage Services, Inc.

    by having received the aforesaid benefits and money and not repaying said benefits and

    money.

68. As such, the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to

    Bank of America National Association, as Trustee, successor by merger to LaSalle Bank
       National Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage

       Asset-Backed Pass-Through Certificates, Series 2007-RS1, is entitled to relief.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to

Bank of America National Association, as Trustee, successor by merger to LaSalle Bank National

Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-

Through Certificates, Series 2007-RS1, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank National Association, as Trustee, successor in

       interest to Bank of America National Association, as Trustee, successor by merger to LaSalle

       Bank National Association, as Trustee for Residential Asset Mortgage Products, Inc.,

       Mortgage Asset-Backed Pass-Through Certificates, Series 2007-RS1, upon the expiration of

       the period of redemption;

   c) Find that the Defendant, Kristen L. Gauthier, is in breach of the Note by failing to make

       payment due as of May 1, 2018, and all subsequent payments;

   d) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

       Hill, are in breach of the Mortgage by failing to make payment due as of May 1, 2018, and

       all subsequent payments;

   e) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

       Hill, entered into a contract for a sum certain in exchange for a security interest in the

       subject property;

   f) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

       Hill, are in breach of contract by failing to comply with the terms and conditions of the
   Note and Mortgage by failing to make the payment due May 1, 2018 and all subsequent

   payments;

g) Find that the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to

   Bank of America National Association, as Trustee, successor by merger to LaSalle Bank

   National Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage

   Asset-Backed Pass-Through Certificates, Series 2007-RS1, is entitled to enforce the terms

   and conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendants, Kristen L. Gauthier and

   Christopher Hill a/k/a Christopher L. Hill have been unjustly enriched at the Plaintiff ’s

   expense;

i) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank National Association, as

   Trustee, successor in interest to Bank of America National Association, as Trustee,

   successor by merger to LaSalle Bank National Association, as Trustee for Residential Asset

   Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2007-

   RS1, to restitution;

j) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

   Hill, are liable to the Plaintiff, U.S. Bank National Association, as Trustee, successor in

   interest to Bank of America National Association, as Trustee, successor by merger to LaSalle

   Bank National Association, as Trustee for Residential Asset Mortgage Products, Inc.,

   Mortgage Asset-Backed Pass-Through Certificates, Series 2007-RS1, for money had and

   received;

k) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

   Hill, are liable to the Plaintiff for quantum meruit;
l) Find that the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

   Hill, have appreciated and retained the benefit of the Mortgage and the subject property;

m) Find that it would be inequitable for the Defendants, Kristen L. Gauthier and Christopher

   Hill a/k/a Christopher L. Hill, to continue to appreciate and retain the benefit of the

   Mortgage, Note and subject property without recompensing the appropriate value;

n) Find that the Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to

   Bank of America National Association, as Trustee, successor by merger to LaSalle Bank

   National Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage

   Asset-Backed Pass-Through Certificates, Series 2007-RS1, is entitled to restitution for this

   benefit from the Defendants, Kristen L. Gauthier and Christopher Hill a/k/a Christopher L.

   Hill;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

   reasonable attorney’s fees and court costs;

p) Additionally, issue a money judgment against the Defendants, Kristen L. Gauthier and

   Christopher Hill a/k/a Christopher L. Hill, and in favor of the Plaintiff, U.S. Bank National

   Association, as Trustee, successor in interest to Bank of America National Association, as

   Trustee, successor by merger to LaSalle Bank National Association, as Trustee for

   Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

   Certificates, Series 2007-RS1, in the amount of One Hundred Thirty-Five Thousand Nine

   Hundred Fifty-Eight and 85/100 ($135,958.85) Dollars, the total debt owed under the Note

   plus interest and costs including attorney’s fees and costs;

q) For such other and further relief as this Honorable Court deems just and equitable.
                       Respectfully Submitted,
                       U.S. Bank National Association, as Trustee,
                       successor in interest to Bank of America
                       National Association, as Trustee, successor by
                       merger to LaSalle Bank National Association,
                       as Trustee for Residential Asset Mortgage
                       Products, Inc., Mortgage Asset-Backed Pass-
                       Through Certificates, Series 2007-RS1,
                       By its attorneys,

Dated: June 11, 2019   /s/ Reneau J. Longoria, Esq.
                       /s/ John A. Doonan, Esq.
                       John A. Doonan, Esq., Bar No. 3250
                       Reneau J. Longoria, Esq., Bar No. 5746
                       Attorneys for Plaintiff
                       Doonan, Graves & Longoria, LLC
                       100 Cummings Center, Suite 225D
                       Beverly, MA 01915
                       (978) 921-2670
                       JAD@dgandl.com
                       RJL@dgandl.com
